Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group A, Claims 1-9 and 13-22 in the reply filed on 4 March 2022 is acknowledged.
Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant is advised to amend withdrawn process claims to being commensurate in scope during prosecution to be considered for rejoinder.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2018/0183062) in view of Mayer (US 5783333).
Regarding claim 1, Zhamu discloses a graphene-embraced particulate for use as a lithium-ion battery cathode active material [0051, 0065], said particulate comprising a core of one or a plurality of particles of a cathode active material embraced or encapsulated by a shell comprising multiple graphene sheets [0030, 0051], wherein the cathode active material is selected from the group of lithium cobalt metal oxides having a general formula LixNiyCozMwO2, where M is selected from the group consisting of aluminum (Al), titanium (Ti), tungsten (W), chromium (Cr), molybdenum (Mo), magnesium (Mg), beryllium (Be), calcium (Ca), tantalum (Ta), silicon (Si), and combinations thereof (metal oxide selected from lithium cobalt oxide, lithium nickel oxide, lithium-mixed metal oxide, etc.) [0065] but does not explicitly recognize x is from 0 to 1.2, the sum of y+z+w ranges from 0.8 to 1.2, w ranges from 0 to 0.5, y and z are both greater than zero, and the ratio z/y ranges from 0 to 0.5.
Mayer recognizes positive electrode materials containing compounds of the formula: LixNiyCozMwO2 have a preferred α-NaCrO2 crystal structures (e.g. LiNi0.6Co0.15Al0.25O2) provide the advantage of maintaining capacity on repeat cycling and are relatively safe compared to other lithium oxides (3:45-4:29).  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to use positive electrode materials which meet the conditions for x, y, and z as claimed for the positive electrodes in Zhamu because Mayer recognizes that such materials have a preferred α-NaCrO2 crystal structures which provide the advantage of maintaining capacity on repeat cycling and are relatively safe compared to other lithium oxides.
  
Regarding claim 2, Zhamu discloses the graphene-embraced particulate of claim 1, wherein said graphene sheets comprise single-layer or few-layer graphene selected from pristine graphene, graphene oxide, reduced graphene oxide, graphene fluoride, graphene chloride, graphene bromide, graphene iodide, hydrogenated graphene, nitrogenated graphene, doped graphene, functionalized graphene, or a combination thereof [0030, 0113].  
Regarding claim 3, Zhamu discloses the graphene-embraced particulate of claim 1, wherein said core further comprises a carbon material in electronic contact with said one or a plurality of cathode active material particles [0061].  
Regarding claim 4, Zhamu discloses the graphene-embraced particulate of claim 3, wherein the carbon material in the core is selected from an amorphous carbon coating deposited on surfaces of said one or a plurality of particles of a cathode active material, a carbon particle, graphite flake, graphene sheet (internal graphene sheet), carbon nanotube, carbon nano-fiber, carbon black, acetylene black, carbonized resin, or a combination thereof [0061, 0062].  
Regarding claim 5, Zhamu discloses the graphene-embraced particulate of claim 1 wherein the graphene amount is from 0.01 % to 20 % by weight of the total weight of graphene and the cathode active material combined [0080].  
Regarding claim 6, Zhamu discloses the graphene-embraced particulate of claim 1 wherein said particulate has an electrical conductivity greater than 10-4 S/cm [0106].  
Regarding claim 7, Zhamu discloses the graphene-embraced particulate of claim 1 wherein said particulate is substantially spherical or ellipsoidal in shape (powder) [0146].  
Regarding claims 8 and 9, Zhamu discloses the graphene-embraced particulate of claim 1, wherein said cathode active material2Docket ID - NCM9xx_1 particles in said particulate have a dimension smaller than 1 µm or smaller than 100 nm.  However, Zhamu recognizes the active material size needs to be balance between the needs for reducing strain energy and surface area available for potentially reacting with the liquid electrolyte [0006]. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to optimize the active material particle size since it has been held that discovering the optimum ranges for a result effective variable such as particle size involves only routine skill in the art in the absence of showing of criticality in the claimed range (MPEP 2144.05) In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 13, Zhamu discloses a process for producing the graphene-embraced particulate of claim 1, said process comprising: 
a. dispersing multiple sheets of a graphene material and a precursor to a cathode active material in a liquid medium to form a suspension [0142, 150]; 
b. drying said suspension using a procedure of spray-drying, spray-pyrolysis, fluidized-bed drying, ultrasonic spraying, aerosol spraying, or liquid atomization to form a precursor particulate containing graphene sheets and particles or coating of said cathode active material precursor [0150]; and 
c. thermally and/or chemically converting (heat treatment) said precursor particulate to form said graphene-embraced particulate [0150].  
Regarding claim 14, Zhamu does not explicitly disclose wherein said step of converting comprises a procedure of chemically or thermally reducing said graphene precursor to reduce or eliminate oxygen content and other non-carbon elements of said graphene precursor. 
However, Zhamu recognizes that resulting platelets can undergo a further chemical or thermal reduction treatment to reduce the oxygen content if needed [0106].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to include a chemical or thermal reduction treatment in the process of Zhamu because it recognizes that such reduction treatments can reduce the oxygen content if needed.
Regarding claim 15, Zhamu discloses a process for producing a mass of graphene-embraced particulates as defined in claim 1, said process comprising: 
a) mixing multiple particles of a graphitic material and multiple primary particles of said solid cathode active material and optional ball-milling media to form a mixture in an impacting chamber of an energy impacting apparatus [0150]; 
b) operating said energy impacting apparatus with a frequency and an intensity for a length of time sufficient for peeling off graphene sheets from said particles of graphitic material and transferring said peeled graphene sheets to surfaces of said primary particles of said solid cathode active material and fully embrace or encapsulate said primary particles to produce graphene-embraced or graphene-encapsulated primary particles of said cathode active material inside said impacting chamber [0150]; and 
c) recovering said graphene-embraced or graphene-encapsulated cathode active material particles from said impacting chamber [0150].  
Regarding claim 16, Zhamu discloses the process of claim 15, further comprising a step of incorporating said mass of graphene-embraced particulates into a battery cathode electrode [0112].  
Regarding claim 17, Zhamu discloses the process of claim 15, wherein said primary particles of cathode active material contain particles pre-coated with a layer of conductive material selected from a carbon, pitch, carbonized resin, conductive polymer, conductive organic material, metal coating, metal oxide shell, or a combination thereof [0119].  
Regarding claim 18, Zhamu discloses the process of claim 15, wherein said primary particles of solid cathode active material contain particles pre-coated with a carbon precursor material prior to step (a) [0119], wherein said carbon precursor material is selected from a coal tar pitch, petroleum pitch, meso-phase pitch, polymer, organic material, or a combination thereof [0119] so that said carbon precursor material resides between surfaces of said primary particles of solid cathode active material and said sheets of graphene material [0120], and said process further contains a step of heat-treating said graphene-embraced primary particles of cathode active material to convert said carbon precursor material to a carbon material and said sheets of graphene material and said carbon material is coated on said surfaces of said primary particles of cathode active material and/or chemically bonds said graphene sheets together [0061, 0120].  
Regarding claim 19, Zhamu discloses the process of claim 15, wherein said graphitic material is selected from natural graphite, synthetic graphite, highly oriented pyrolytic graphite, graphite fiber, graphitic nano-fiber, graphite fluoride, chemically modified graphite, meso-carbon micro-bead, partially crystalline graphite, or a combination thereof (claim 25).  
Regarding claim 20, Zhamu discloses the process of claim 15, wherein the energy impacting apparatus is a vibratory ball mill, planetary ball mill, high energy mill, basket mill, agitator ball mill, cryogenic ball mill, micro ball mill, tumbler ball mill, continuous ball mill, stirred ball mill, pressurized ball mill, plasma-assisted ball mill, freezer mill, vibratory sieve, bead mill, nano bead mill, ultrasonic homogenizer mill, centrifugal planetary mixer, vacuum ball mill, or resonant acoustic mixer (claim 26).  
Regarding claim 21, Zhamu discloses the process of claim 15, wherein said graphene sheets contain single-layer graphene sheets [0051, 0100].  
Regarding claim 22, Zhamu discloses the process of claim 15, wherein said procedure of operating said energy impacting apparatus is conducted in a continuous manner using a continuous energy impacting device [0115].
Contact/Correspondence Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (KR 2017-0042198A, machine translation) discloses a cathode active material for a lithium secondary battery comprising a lithium-containing transition metal oxide surface-modified with a graphene nanoribbon and method [0001, 0005, 0017].



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727